DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in present Application No. 17/478,396, filed on September 18, 2020.

Information Disclosure Statement
The information disclosure statement filed September 17, 2021 has been submitted for consideration by the Office.  It has been placed in the application file and the information referred to therein has been considered.

Drawings
The drawings were received on September 17, 2021.  These drawings are approved.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

Extensive mechanical and design details of apparatus should not be given.
The abstract of the disclosure is objected to because  in line 1, the abstract recites the term “comprising”, which is improper language for the abstract.  The applicant should replace the term “comprising” with the term –having--, to provide the abstract with proper language.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 & 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 5 & 15 recite the broad recitation “at least one of the layers has a low melting point in the range of 180-700 °C” and the claim also recites preferably in “the range of 180-400°C”  which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 10, 12, and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fallahmohammadi (WO Pat Num 2017/080621).  Fallahmohammadi discloses a power cable (Figs 1-5) comprising  a corrosion resistant layer (Page 1, lines 4-5), wherein the overall cost of the cable is reduced (Page 8, lines 6-9).  With respect to claim 1, Fallahmohammadi discloses a power cable (10, Fig 1, Page 10, lines 15-26) comprising a cable core (11) comprising at least one conductor (12) with an insulating system (14), a water barrier (19) surrounding the cable core (11), wherein the water barrier (19) comprises a helically wound strength bearing layer (20, Page 11, lines 14-17) interconnected by a material (21) with a lower melting point (i.e. AlxSiFey has a melting temperature of 600-760oC) than the strength bearing layer (i.e. carbon steel has a melting temperature of 1350-1530 oC).   With respect to claim 2,  Fallahmohammadi discloses that the strength bearing layer (20) is a metal or metal alloy tape (carbon steel, Page 12, lines 5-8) and the material (21) with a lower melting point is a metal or a metal alloy (AlxSiFey, Page 12, lines 11-13).   With respect to claims 3-4,  Fallahmohammadi discloses that the water barrier (19) is composed of a metal-metal multilayered tape (Fig 5) comprising at least one layer of a low-melting point material (21) and a strength bearing layer (20).  With respect to claim 5, Fallahmohammadi discloses that the multilayered tape comprises at least two layers (20 & 21) whereof at least one of the layers (21) has a low melting point in the range of 180-700 °C (i.e. AlxSiFey has a melting temperature of 600-760oC) and wherein at least one layer (20) is a strength bearing layer (20) being a high melting point metal with a melting point above the low melting point material, preferable at least 50°C above (i.e. carbon steel has a melting temperature of 1350-1530 oC).  With respect to claim 10, Fallahmohammadi discloses that the low melting point layer (21) is selected from Al & Si (AlxSiFey, Page 7, lines 15-20).  With respect to claim 12, Fallahmohammadi discloses method for providing a cable core (11) with a multilayered barrier (19) comprising a) applying a multilayered tape (19) with overlapping regions to the cable core (11) by helically winding said tape (19) around said cable core (11, Col 11, lines 14-17), wherein the multilayered tape (19) is composed of a metal-metal multilayered tape (Fig 5) comprising at least one layer of a low-melting point material (21) and a strength bearing layer (20), b) heating the winded multilayered tape (19) to a temperature above the melting point of the low-melting point material (21) and below the melting point of the strength bearing layer (20) of the tape for a period of time sufficient to melt the low melting layer(s) of the tape (21).  With respect to claim 14,  Fallahmohammadi discloses a method wherein the water barrier (19) is composed of a metal-metal multilayered tape (Fig 5) comprising at least one layer of a low-melting point material (21) and a strength bearing layer (20).  With respect to claim 15, Fallahmohammadi discloses a method wherein the multilayered tape comprises at least two layers (20 & 21) whereof at least one of the layers (21) has a low melting point in the range of 180-700 °C (i.e. AlxSiFey has a melting temperature of 600-760oC) and wherein at least one layer (20) is a strength bearing layer (20) being a high melting point metal with a melting point above the low melting point material, preferable at least 50°C above (i.e. carbon steel has a melting temperature of 1350-1530 oC).  With respect to claim 16, Fallahmohammadi discloses a power cable (10, Fig 1, Page 10, lines 15-26) comprising a cable core (11) comprising at least one conductor (12) with an insulating system (14), a water barrier (19) surrounding the cable core (11), wherein the water barrier (19) comprises a helically wound strength bearing layer (20, Page 11, lines 14-17) interconnected by a material (21) with a lower melting point (i.e. AlxSiFey has a melting temperature of 600-760oC), wherein the power cable (Fig 1).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 6, 7, 10, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Fallahmohammadi (WO Pat Num 2017/080621).  Fallahmohammadi discloses a power cable (Figs 1-5) comprising  a corrosion resistant layer (Page 1, lines 4-5), wherein the overall cost of the cable is reduced (Page 8, lines 6-9), as disclosed above with respect to claim 1.
	However, Fallahmohammadi doesn’t necessarily disclose the low melting point material being an alloy selected from the group consisting of Sn-Pb alloys, Sn-Pb-Cu alloys, Sn-Ag alloys, Cd-Zn-Ag alloys, Cd-Ag alloys, Bi-Sn alloys, Bi-In alloys or any alloy combining two or more of the elements Bi, Pb, Sn, Sb, Cu, Te, Cd, Ag, Au, and In (claim 6), nor the low melting point material is an alloy selected from the group consisting of Sn50Pb49Cu1, Sn60Pb40Cu, Sn97Cu3, Sn50Pb46Ag4, Sn63Pb35Ag2, Sn96.3 Ag3.7, Sn97Ag3, Sn95Sb5, Au50Sn20 and Sn50Pb35Ag (claim 7), nor the low-melting point layer is selected from one of the following alloying groups; Al-Si-Cu, Al-Zn, Cu- Mg, Cu-Pr, Cu- Te, Cu- Sn, Cu-Sn- B, Cu-Sn-Ni-B or any alloy combining two or more of the elements Al, Si, Cu, Zn, Mg, Pr, Te, Sn, B, Ni (claim 10), nor the low-melting point layer consists of AlSi7Cu20Sn20Mg1, CuMg70, CuPr83, CuTe82 (claim 11), nor the temperature of an outer surface of the insulation system does not exceed 100-150 °C for more than
20 minutes or 300 °C for more than 10 minutes (claim 13).
	With respect to claims 6-7 & 10-11, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the low melting point material to be made of Sn50Pb49Cu1, Sn60Pb40Cu, Sn97Cu3, Sn50Pb46Ag4, Sn63Pb35Ag2, Sn96.3 Ag3.7, Sn97Ag3, Sn95Sb5, Au50Sn20 and Sn50Pb35Ag or the low-melting point layer consists of AlSi7Cu20Sn20Mg1, CuMg70, CuPr83, CuTe82, since it has been held to be within general skill of a worker in the art to select a known material alloy on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
	It would have been an obvious matter of design choice to modify the power cable of Fallahmohammadi wherein the temperature of an outer surface of the insulation system does not exceed 100-150 °C for more than 20 minutes or 300 °C for more than 10 minutes, since the applicant has not disclosed that such a modification solves any stated problems or is for any particular purpose and it appears that Fallahmohammadi would perform equally well with the modification.
Claim(s) 8 & 9 are rejected under 35 U.S.C. 103 as being unpatentable over Fallahmohammadi (WO Pat Num 2017/080621) in view of Madry (Pat Num 4,360,704).  Fallahmohammadi discloses a power cable (Figs 1-5) comprising  a corrosion resistant layer (Page 1, lines 4-5), wherein the overall cost of the cable is reduced (Page 8, lines 6-9), as disclosed above with respect to claim 1.  Specifically, with respect to claim 8, Fallahmohammadi discloses a thermal shielding layer (18) surrounding the insulation system (14) capable of protecting the insulation system (14).
	However, Fallahmohammadi doesn’t necessarily disclose the thermal shielding layer protecting the insulation during heating of the tape layer (claim 8), nor the thermal shielding layer component is selected from the group consisting of a polyimide film, stainless steel, copper tape with adhesive backing, ceramic non-woven or woven fiber sheets, Alumina Oxide Ceramic Fiber, Calcium Aluminum Silicate Ceramic Fiber, and organic water/ clay gel (claim 9).
  	Madry teaches a power cable (Fig 1) that has strong to resist longitudinal stresses and stress loads (Col 5, lines 16-20).  Specifically, with respect to claims 8-9, Madry teaches a power cable (Fig 1) comprising a core having a conductor (1), an insulation (6), and a water barrier layer (8) helically wrapped (Fig 1), wherein the insulation (3) is surrounded by a thermal shielding layer (4) that protects the insulation during heating and made of non-woven fibers (i.e. graphite, Col 3, lines 5-10).
	It would have been obvious to one having ordinary skill in the art of cables at the time the invention was made to modify the power cable of Fallahmohammadi to comprise layer embedded with non-woven fibers such as graphite configuration as taught by Madry because Madry teaches that such a configuration provides a power cable (Fig 1) that has strong to resist longitudinal stresses and stress loads (Col 5, lines 16-20).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the enclosed PTO-892 form for the citation of pertinent art in the present case, all of which disclose various power cables.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MAYO III whose telephone number is (571)272-1978.  The examiner can normally be reached on M-Thurs (5:30a-3:00p) Fri 5:30a-2p (w/alternating Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/William H. Mayo III/


William H. Mayo III
Primary Examiner
Art Unit 2847
WHM III
September 29, 2022